Exhibit 10.3

RESTRICTED STOCK UNIT AWARD AGREEMENT

(NON-EMPLOYEE DIRECTORS)

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made this
            day of            , 2012, by and between CORRECTIONS CORPORATION OF
AMERICA, a Maryland corporation (the “Company”), and                     (the
“Recipient”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Amended and Restated 2008 Stock Incentive
Plan (the “Plan”), which authorizes the Company to award Restricted Stock Units
with respect to its common stock, $0.01 par value per share (the “Common
Stock”), to non-employee directors of the Company and/or its affiliates; and

WHEREAS, the Company and Recipient wish to confirm the terms and conditions of
an award of Restricted Stock Units to Recipient on            , 2012 (the “Date
of Award”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed between the parties
hereto as follows:

1. Definitions. Except as provided in this Agreement, or unless the context
otherwise requires, the terms used herein shall have the same meaning as in the
Plan.

2. Award of RSUs. Upon and subject to the terms, restrictions, limitations and
conditions stated herein, the Company hereby grants an award (the “RSU Award”)
to Recipient of                    Restricted Stock Units (“RSUs”).

3. Rights; Vesting; Forfeiture.

(i) The RSUs may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of by Recipient. Any attempted sale, assignment, or
transfer of the RSUs shall be void and of no effect, and the Company shall have
the right to disregard the same on its books and records. Within thirty
(30) days (with the date of payment selected by the Company in its sole
discretion) after the vesting of any of the RSUs in accordance with
Section 3(ii) of this Agreement, the Company shall issue to the Recipient one
share of Common Stock for each vested RSU.

(ii) Except as further provided in this Section 3(ii) or in the Plan, the RSUs
shall vest on                     , 2013 (the “Vesting Date”), provided that
Recipient is a member of the Board of Directors of the Company or an Affiliate
Corporation (the “Board”) at all times following the Date of Award and prior to
and on the Vesting Date (the “Vesting Period”). Notwithstanding the foregoing,
if during the Vesting Period, (i) Recipient shall die while in service on the
Board, (ii) Recipient shall incur a “disability” (as defined in
Section 1.409A-3(i)(4) of the Treasury Regulations) or (iii) there occurs a
“change in control event” (as



--------------------------------------------------------------------------------

defined in Section 1.409A-3(i)(5) of the Treasury Regulations) (collectively, an
“Intervening Full Vesting Event”), then, in any such case, all the RSUs shall
(i) become immediately vested and nonforfeitable (to the extent not previously
forfeited) and (ii) shall be awarded to the Recipient within thirty (30) days of
the occurrence of the Intervening Full Vesting Event (with the date of payment
selected by the Company in its sole discretion). If the Recipient’s service on
the Board is terminated for any other reason during the Vesting Period (an
“Intervening Pro Rata Vesting Event”), the Recipient shall receive a pro rata
portion of his RSUs, which portion shall be determined by multiplying the number
of RSUs granted under this Agreement by a fraction, the numerator of which is
the number of days in Vesting Period through and including the date of the
Intervening Pro Rata Vesting Event, and the denominator of which is the total
number of days in the Vesting Period (the “Intervening Pro Rata Vesting Event
Formula”). The Company shall settle such RSUs by issuing shares of Common Stock
to the Recipient within thirty (30) days of the occurrence of the Intervening
Pro Rata Vesting Event (with the date of payment selected by the Company in its
sole discretion).

(iii) The Recipient shall not have any voting rights with respect to the RSUs
covered by this RSU Award. The Recipient shall, however, be credited with
dividend equivalents with respect to the RSUs at the time of any payment of
dividends on shares of Common Stock in accordance with the terms set forth in
the Plan and as specified by the Committee in its sole discretion. Dividend
equivalents credited with regard to any RSU shall be accumulated and paid within
thirty (30) days (with the date of payment selected by the Company in its sole
discretion) of the earlier of, (i) the expiration of the Vesting Period,
(ii) the occurrence of an Intervening Full Vesting Event, or (iii) the
occurrence of an Intervening Pro Rata Vesting Event (with the amount of dividend
equivalents payable upon the Intervening Pro Rata Vesting Event determined in
accordance with the Intervening Pro Rata Vesting Event Formula discussed above)
and, in any case, to the extent the RSUs otherwise vest according to
Section 3(i) or (ii) above on such date.

4. RSUs Subject to Plan. This RSU Award and the issuance of shares of Common
Stock in connection therewith shall be subject to, and the Company and Recipient
agree to be bound by, all of the terms and conditions of the Plan (as if fully
set out herein), as the same shall be amended from time to time in accordance
with the terms thereof. For the avoidance of doubt, the terms of this Agreement
shall control if any inconsistencies exist between the Plan and this Agreement.

5. Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this RSU Award in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.2 of the Plan) affecting the Company, or the
financial statements of the Company, or of changes in applicable laws,
regulations, or accounting principles. Such adjustments shall be made in
accordance with Section 4.2 of the Plan and Section 409A of the Code, to the
extent applicable.

6. Governing Law. This Agreement shall be construed, administered and enforced
according to the laws of the State of Maryland, without regard to the conflicts
of laws provisions thereof.

 

2



--------------------------------------------------------------------------------

7. Successors. This Agreement shall be binding upon and inure to the benefits of
the heirs, legal representatives, successors and permitted assigns of the
parties.

8. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of such recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
such address to the other parties in the same manner provided herein.

9. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

10. Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

11. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in interpreting this Agreement.

12. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

13. Counterparts. This Agreement may be executed by the signatures of each of
the parties hereto, or to a counterpart of this Agreement, and all such
counterparts shall collectively constitute one Agreement. Facsimile signatures
shall constitute original signatures for purposes of this Agreement.

14. No Guarantee of Favorable Tax Treatment. Although the Company shall
administer this Agreement so that the RSU Award will be exempt from, or will be
interpreted and comply with, the requirements of Section 409A of the Code, the
Company does not warrant that the RSU Award made under this Agreement will
qualify for favorable tax treatment under Section 409A of the Code or any other
provision of federal, state, local or foreign law. The Company shall not be
liable to the Recipient for any tax, interest, or penalties that Recipient might
owe as a result of the RSU Award made under this Agreement.

 

3



--------------------------------------------------------------------------------

15. Section 409A. Notwithstanding any other provision of this Agreement, to the
extent the award of RSUs hereunder is treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (a) no RSU payable upon
the Recipient’s termination of service shall be issued, unless Recipient’s
termination of service constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Treasury Regulations and (b) if Recipient
is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed payment of the RSUs to which Recipient is entitled under this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such RSUs shall not be paid to Recipient
prior to the earlier of (x) the expiration of the six-month period measured from
the date of the Recipient’s “separation from service” with the Company (as such
term is defined in Section 1.409A-1(h) of the Treasury Regulations) or (y) the
date of Recipient’s death. Upon the earlier of such dates, all RSUs deferred
pursuant to this paragraph shall be paid in a lump sum to the Recipient, and any
remaining RSUs due under the Agreement shall be paid as otherwise provided
herein. The determination of whether the Recipient is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Treasury Regulations and any
successor provision thereto).

IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on the
day and year first set forth above.

 

CORRECTIONS CORPORATION OF AMERICA By:     Title:     RECIPIENT:   Signature:  
  Name (printed):    

 

4